Citation Nr: 0600451	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  01-05 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound (GSW) involving the bladder, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for residuals of a GSW 
involving the colon, including postoperative residuals of a 
laparotomy and colostomy, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased rating for residuals of a GSW 
involving the low back muscles, currently evaluated as 20 
percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).



REPRESENTATION

The veteran represented by:  Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
December 1943 to April 1945.  He was wounded in combat during 
World War II.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied the veteran's claims for increased ratings for 
residuals of a GSW involving his bladder, colon, and low back 
muscles, and a TDIU.  

Unfortunately, however, because further development of the 
evidence is needed before the Board can make a decision as to 
the veteran's claim for a TDIU, this issue is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  The residuals of the veteran's bladder injury are 
manifested by urinary frequency, urgency, and hesitancy, but 
do not involve urinary incontinence that require him to wear 
absorbent materials.

2.  The residuals of the veteran's colon injury, including 
post-operative residuals of a laparotomy and colostomy, are 
manifested by abdominal discomfort and tenderness, but do not 
involve partial obstruction shown by X-rays, colic 
distension, nausea or vomiting following severe peritonitis, 
a ruptured appendix, a perforated ulcer, or an operation with 
drainage.

3.  The residuals of the veteran's low back muscle injury are 
manifested by moderate low back pain and limited extension 
and lateral motion possibly at least partially due to 
obesity.  


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 40 
percent for residuals of a bladder injury.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code (DC) 
7517 (2005).

2.  The criteria are not met for a rating higher than 30 
percent for residuals of a colon injury, including post-
operative residuals of a laparotomy and colotomy.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.114, DCs 7301, 7310.

3.  The criteria are not met for a rating higher than 20 
percent for residuals of a low back muscle injury.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.73, DC 5320.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

The veteran was provided with VCAA notice letters in April, 
July, and November 2003 - after the RO's initial adjudication 
of his claims in February 2001.  So obviously this did not 
comply with the requirement that VCAA notice precede the 
initial RO adjudication.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  But in Pelegrini II, the 
Court clarified that in cases, as here, where the VCAA notice 
was not issued until after the initial adjudication in 
question, VA does not have to vitiate the initial decision 
and start the whole adjudicatory process anew.  Rather, VA 
need only ensure the veteran receives or since has received 
content-complying VCAA notice such that he is not prejudiced.  
See, too, Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(An error, whether procedural or substantive, is prejudicial 
"when the error affects a substantial right so as to injure 
an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  Failure to provide notice before the first adverse 
decision by the AOJ would not have the natural effect of 
producing prejudice, and therefore, prejudice must be pled as 
to this deficiency.))

Here, the VCAA notices provided the veteran with ample 
opportunity to respond by identifying and/or submitting 
additional supporting evidence before the March 2005 
supplemental statement of the case (SSOC), wherein the RO 
readjudicated his claims based on any additional evidence 
that had been submitted or otherwise obtained since the 
initial RO rating decision in question, statement of the case 
(SOC), and any prior SSOCs.  He stated that he was treated at 
the VA Medical Center (VAMC) in Fresno, California (see VA 
Form 21-4138 dated in January 2002), and these records were 
obtained.  He has not indicated he has any additional 
relevant evidence to submit or that needs to be obtained.  So 
under these circumstances, the Board finds he was afforded 
"a meaningful opportunity to participate effectively in the 
processing of his claim[s] by VA," and thus, "essentially 
cured the error in the timing of notice".  See Mayfield, 19 
Vet. App. at 128 (holding that section 5103(a) notice 
provided after initial RO decision can "essentially cure the 
error in the timing of notice" so as to "afford a claimant 
a meaningful opportunity to participate effectively in the 
processing of ... [his] claim[s] by VA") (citing Pelegrini II, 
18 Vet. App. at 122-24).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The VCAA notices provided the veteran with notice of the 
evidence needed to support his claims that was not on record 
at the time of the letters, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  The letters satisfied the first three notice 
requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but did not include the specific language of 
the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)  (Pelegrini I).  
See VAOPGCPREC 1-04 (Feb. 24, 2004).  The "fourth element" 
language in Pelegrini I is substantially identical to that of 
Pelegrini II, as mentioned, requiring VA under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) to request the claimant 
provide any evidence in his or her possession that pertains 
to the claims.  Id.  The General Counsel's opinion held that 
this language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the VCAA letters did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The letters requested that he 
provide or identify any evidence supporting his claims and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005) (Requesting additional evidence supportive of 
the claim rather than evidence that pertains does not have 
the natural effect of producing prejudice.  The burden is on 
the claimant in such a situation to show that prejudice 
actually exists).  

Here, the veteran's service medical records (SMRs) were 
already on file.  In developing his claims, the RO also 
obtained his VA outpatient treatment (VAOPT) records.  In 
addition, VA examinations were scheduled in June 2000 and 
August and September 2003.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  And although offered, he declined his 
opportunity for a hearing to provide oral testimony in 
support of his claims.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim[s]."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.




Entitlement to Increased Ratings for Residuals of a GSW 

This World War II veteran was wounded in combat in October 
1944.  He was hit by a shell fragment, which penetrated the 
left sacro-iliac region of his back and perforated his 
sigmoid colon an bladder.  He was taken to a field hospital 
where a cystotomy and colostomy were performed.  A review of 
the medical evidence indicates at least one VA examiner 
indicated he was lucky to have survived such an injury.  
Fortunately, despite the seriousness of the injury, he made a 
satisfactory recovery and was discharged from military 
service in April 1945.  He is currently seeking increased 
ratings for the residuals of this injury, which involves his 
bladder, colon, and low back muscles.

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  




Entitlement to a Rating Higher than 40 Percent for 
Residuals of a Bladder Injury

After the veteran's separation from military service, the RO 
granted service connection for residuals of the GSW involving 
the bladder and assigned a 100 percent rating from April 1945 
to July 1946, and a 40 percent rating thereafter.  At issue, 
is whether he is entitled to a rating higher than 40 percent.  

The residuals of the bladder injury have been evaluated under 
DC 7517, which are, in turn, evaluated under the criteria for 
a voiding dysfunction.  See 38 C.F.R. 
§§ 4.115a, 4.115b, DC 7517.  In order to warrant a 40 percent 
rating, the bladder disability must require the wearing of 
absorbent materials, which must be changed 2 to 4 times per 
day.  In order to warrant a higher 60 percent rating, the 
bladder disability must require the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than 4 times a day.  Id.

The medical evidence of record does not indicate the veteran 
wears absorbent materials (i.e. adult diapers) at all.  In 
fact, it does not appear that he has ever had to wear 
absorbent materials - at least since he recovered from 
surgery in 1946.  The report of the August 2003 VA 
examination indicates he reported he has nocturia, increased 
urinary frequency and hesitancy, without urinary incontinence 
or leakage.  Under 38 C.F.R. § 4.115a, a rating higher than 
40 percent is not available for urinary frequency without 
incontinence.  Therefore, he is not entitled to a rating 
higher than 40 percent for residuals of the bladder injury.


Entitlement to a Rating Higher than 30 Percent for
Residuals of a Colon Injury

The residuals of the colon injury, including postoperative 
residuals of the laparotomy and colostomy, have been 
evaluated under the DC for injuries of the stomach (DC 7310), 
which, in turn, are rated under the DC for adhesions of the 
peritoneum (DC 7301).  See 38 C.F.R. § 4.114.  Moderately 
severe peritoneal adhesions that involve partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain, warrant a 30 
percent rating.  Severe peritoneal adhesions that involve a 
definite partial obstruction shown by X-ray, with frequent 
and prolonged episodes of severe colic distension, nausea or 
vomiting, perforated ulcer, or operation with draining, 
warrant a 50 percent rating.  See 38 C.F.R. § 4.114, DC 7301.

A review of the claims file indicates the veteran made an 
excellent recovery from the colon injury without any 
particular residuals noted (see report of the May 1957 VA 
examination).  The May 1957 VA examiner noted, however, that 
there were some mild intro-abdominal adhesions, which 
probably caused him some mild spasm and discomfort.  An X-ray 
and a barium enema revealed no evidence of any 
gastrointestinal pathology.  Likewise, the report of the June 
2000 VA examination indicates he had had no bowel 
obstructions or any known complications such as intestinal 
adhesions.  The report of the August 2003 VA examination 
indicates he had a history of a ventral hernia, but upon 
physical examination, there was no evidence of a hernia.  

In this case, while bearing in mind the seriousness of the 
initial injury, a rating higher than 30 percent is clearly 
not warranted under DC 7301.  This is because X-rays have not 
indicated a definite partial obstruction and the veteran has 
not exhibited symptoms such as severe colic distension, 
nausea or vomiting following severe peritonitis, a ruptured 
appendix, a perforated ulcer.  In fact, except for tenderness 
in the lower left quadrant, and occasional discomfort 
associated with a ventral hernia - he has exhibited no other 
abdominal symptomatology.  So it is even questionable whether 
he is entitled to the 30 percent rating he is already 
receiving.  Regardless, he clearly is not entitled to a 
rating higher than that.


Entitlement to a Rating Higher than 20 Percent for 
Residuals of a Low Back Muscle Injury

The veteran has complained of recurrent low back pain since 
the initial injury in October 1944.  The muscle injury has 
been rated under the DC for injuries to Muscle Group XX , 
which include the spinal muscles that provide postural 
support of the body and control extension and lateral 
movements of the spine.  
See 38 C.F.R. § 4.73, DC 5320.  He is currently receiving a 
20 percent rating for this disability - indicative of 
moderate injury to this region of the body.  Moderate severe 
injuries warrant a 40 percent rating, and severe injuries 
warrant a 60 percent rating.  Id.

The report of a September 2003 VA examination indicates the 
veteran reported that he has always had discomfort in his 
lower back region with no radiation to the lower extremities 
or sensory changes.  He said he could not walk more than two 
or three hours without having to sit down because of his back 
problem.  Upon objective physical examination, the doctor 
noted that range of motion was possibly due to obesity as 
well as back pain.  Backward extension was to 0 degrees (30 
degrees is normal).  Right and left lateral bending was to 10 
degrees (30 degrees is normal).  From a clinical standpoint, 
the examiner did not find any disabilities or abnormalities.  
VAOPT records indicate he was treated for back pain in July 
1999, and was encouraged to lose weight and exercise.

The residuals of the low back muscle injury are, at worst, 
moderate in nature.  Although the veteran has some limited 
motion, the September 2003 VA examiner attributed this - at 
least partially - to obesity and found no orthopedic 
abnormalities.  Moreover, the veteran stated that he could 
walk for two or three hours before having to stop because of 
back pain.  So overall, the Board finds that  this is a 
moderate disability warranting no more than a 20 percent 
rating.    


Extraschedular Consideration

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

In this case, the veteran does not warrant consideration for 
extra-schedular ratings for the service-connected 
disabilities at issue under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  He has not been frequently hospitalized on 
account of them.  The disabilities also have not caused 
marked interference with his employment, i.e., beyond that 
contemplated by his assigned ratings, or otherwise rendered 
impractical the application of the regular schedular 
standards.  Admittedly, his overall functional impairment may 
hamper his performance in some respects, but not to the level 
that would require extra-schedular consideration since those 
provisions are reserved for very special cases of impairment 
that are not shown here.  Consequently, the Board does not 
have to remand this case to the RO for further consideration 
of this issue.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


Benefit of the Doubt Doctrine

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  

For the reasons outlined above, the claims for increased 
ratings for residuals of a GSW, involving injury to the 
bladder, colon, and low back muscles, must be denied because 
the preponderance of the evidence is unfavorable - meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).




ORDER

The claims for increased ratings for residuals of a GSW 
involving injuries to the veteran's bladder, colon, and low 
back muscles, are denied.


REMAND

As alluded to previously, the veteran's claim for a TDIU is 
being remanded for additional development and consideration.

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities 
resulting from a common etiology or from a single accident 
are considered one disability.  Id.  In addition, 
disabilities of one or both upper extremities, or one or both 
lower extremities, including the bilateral factor, 
are considered one disability under this section.  Id.  

A veteran may be considered as unemployable upon termination 
of employment that was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  38 C.F.R. § 4.18.  Age 
may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  
38 C.F.R. § 4.19.

In this case, the veteran receives a combined disability 
rating of 90 percent.  
See 38 C.F.R. § 4.25 (combined ratings).  He receives a 50 
percent rating for post-traumatic stress disorder (PTSD), a 
10 percent rating for bilateral hearing loss, and a 10 
percent rating for tinnitus.   For residuals involving the 
GSW, he receives a 40 percent rating for residuals of the 
bladder injury, a 30 percent rating for residuals of the 
colon injury, and a 20 percent rating for residuals of the 
low back muscle injury.  So, because he has at least one 
disability rated as 40 percent disabling, and a combined 
rating greater than 70 percent, he is at least eligible to 
receive a TDIU.  See 38 C.F.R. § 4.16(a).

The question remains, however, whether the veteran is 
considered unemployable as a consequence of his service-
connected disabilities.  On his claim for a TDIU (see VA Form  
21-8940), he indicated that he was self-employed as a farmer 
from 1951 to 1999.  The report of the March 2004 VA PTSD 
examination indicates he said that he had to sell the farms 
in 1999 due to financial difficulties.  He also said, 
however, that his physical disabilities prevented him from 
working any longer.

A review of the medical evidence of record does not indicate 
whether the veteran's physical or psychological service-
connected disabilities render him unemployable.  So an 
opinion is needed before the Board can fairly decide the 
merits of this claim.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (the duty 
to assist provisions of the VCAA includes the duty to provide 
medical examinations or obtain opinions if it is determined 
necessary to decide a claim).  

The Board notes that the medical evidence indicates the 
veteran's PTSD has worsened significantly since filing this 
claim.  The report of the March 2004 VA examination indicates 
his overall global assessment of functioning (GAF) score was 
65 - indicating mild impairment in social and occupational 
functioning.  His GAF score for PTSD alone was 75.  The 
examiner also noted, "[the veteran] is unemployed because he 
is basically unable physically to perform his business any 
longer of farming."  

More recently, a November 2004 VAOPT record indicates the 
veteran's GAF score was 55, and even more recently, the 
report of the December 2005 VA PTSD examination indicates his 
GAF score was 48 - indicating serious impairment.  It was 
noted that his overall mental and social functioning had 
severely deteriorated over the previous year.  The examiner, 
however, did not comment on whether the veteran's PTSD 
rendered him unable to obtain or retain gainful employment.  
So, again, a remand is required so that an opinion concerning 
this can be obtained.  Id.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the veteran for a social and 
industrial survey to assist VA in 
evaluating his current social and 
industrial impairment, and in assessing 
his potential for improved social 
functioning and employment.  
The designated evaluator should offer an 
opinion as to whether it is at least as 
likely as not the veteran's service-
connected disabilities, alone, preclude 
him from securing and maintaining 
substantially gainful employment.

The evaluator must review the claims 
file, including a copy of this remand, 
and must confirm that he or she did this.

2.  Review the claims file.  If any 
development is incomplete, including if 
any the examination report does not 
contain sufficient information to respond 
to the questions posed, take corrective 
action before readjudication.  38 C.F.R. 
§ 4.2; Stegall v. West, 11 Vet. App. 268 
(1998).



3.  Then readjudicate the veteran's claim 
for a TDIU in light of the additional 
evidence obtained.  If this benefit is 
not granted to his satisfaction, prepare 
a supplemental statement of the case 
(SSOC) and send it to him and his 
representative.  Give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


